      Case 4:18-cv-00374-DPM Document 52 Filed 04/24/20 Page 1 of 7




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

MATT RAEBURN                                                 PLAINTIFF

v.                       No. 4:18-cv-374-DPM

JAMES GIBSON, Individually; and in
his Official Capacity as a Police Officer
for the City of Vilonia, Arkansas                         DEFENDANT

                                ORDER
     Parents can get rowdy at their children's sporting events, and
that's where Matt Rae burn' s predicament starts.          Rae burn was
attending his son's high school baseball game in Vilonia when things
between parents got tense.     School administrators were concerned
about the situation, particularly Rae burn' s behavior, and called the
police. Vilonia Officer James Gibson responded. He spoke with school
administrators when he arrived. Officer Gibson confronted Raeburn,
eventually asking him to leave the game. Raeburn, a former police
officer, didn't do so as promptly as Officer Gibson wanted. Then he
jerked away when the officer started to arrest him. Officer Gibson put
Raeburn on the hood of his patrol car, cuffed him, and told him he was
under arrest for disorderly conduct and resisting arrest. Raeburn says
Officer Gibson violated his rights during the arrest in two main ways:
by seizing him without arguable probable cause that he'd violated the
        Case 4:18-cv-00374-DPM Document 52 Filed 04/24/20 Page 2 of 7



law;    and by using excessive force.       He also alleges that Vilonia
inadequately trained Officer Gibson. Raeburn makes many other state
law claims. The parties agree, though, that the arrest is the core.
       Vilonia Chief of Police Brad McNew and Lieutenant Tony
Hartwick investigated the arrest. They reviewed the video footage,
incident report, use of force report, Gibson's written statement, and
spoke with Vilonia' s Vice Principal Rick Kelley, Searcy' s Athletic
Director Butch Schucker, and Officer Gibson about the incident. Chief
McNew concluded that all Raeburn's charges should be dropped and
that Officer Gibson should be disciplined. Officer Gibson received a
written warning for not following Vilonia' s policy on code of conduct
and two written reprimands, one for not following the policy on stop,
arrest, and search and another for bias-based policing. Chief McNew
also recommended that Gibson take a refresher course on use of force.
Officer Gibson's main stumble, as the Chief put it, was he "let someone
get under his skin." Doc. 34-12 at 8. Despite the stumble, Chief McNew
doesn't believe Gibson violated Rae burn' s constitutional rights because
there was probable cause for an arrest- for a different charge,
obstructing governmental operations.
       Each side seeks judgment as a matter of law. Raeburn disagrees
with some of what Officer Gibson and the City say happened during
the arrest, and where Raeburn disagrees, he asks the Court to look to
the dashcam footage because it "speaks for itself." Doc. 48 at 5-9; See

                                    -2-
      Case 4:18-cv-00374-DPM Document 52 Filed 04/24/20 Page 3 of 7



Scott v. Harris, 550 U.S. 372, 378-81 (2007). Based on the parties' Local
Rule 56.1 statements and the video, here are the material undisputed
facts viewed most favorably to Raeburn.
     When he got to the baseball game, Officer Gibson spoke with
school administrators, who pointed out Raeburn as the man causing
problems.    The administrators asked Officer Gibson to speak with
Rae burn, try to calm him down, and get Rae burn to leave if he wouldn't
settle down. Officer Gibson approached Raeburn, asked him to step to
the front of the police car so the dashcam could record their interaction.
After some fussing, Raeburn met Officer Gibson there. The officer
asked Raeburn for his identification.       Raeburn complied, slowly.
Officer Gibson had a warrant check run and then instructed Raeburn to
leave because he was engaging in disorderly conduct. Raeburn didn't
comply. He instead began to question Officer Gibson and informed
him that he couldn't leave because he needed to get his stuff and his
young son.    Officer Gibson repeatedly instructed Raeburn that he
needed to leave the ball field, and got his handcuffs out during his final
warning. After one last request, Raeburn said he was going. Officer
Gibson said "it's too late" and reached for Rae burn' s left hand to cuff
him. Raeburn moved away from the officer and jerked his left arm
away. Officer Gibson pushed Raeburn to the hood of the police car and
Raeburn pushed back; the two scuffled a bit as the officer gained
control of Raeburn. Officer Gibson got Raeburn on the hood using his

                                  -3-
       Case 4:18-cv-00374-DPM Document 52 Filed 04/24/20 Page 4 of 7




left hand and body to hold Raeburn down. Raeburn stopped pushing
back and allowed Officer Gibson to cuff his left hand. Raeburn was
initially unwilling to give up his right hand and roll face down; but he
did so eventually; and Officer Gibson arrested him.           Gibson told
Raeburn he was being arrested for disorderly conduct and resisting
arrest. And he placed him in the back seat of the patrol car.
     The case turns on whether Gibson had arguable probable cause to
arrest Raeburn. Smithson v. Aldrich, 235 F.3d 1058, 1062 (8th Cir. 2000).
Arguable probable exists if an officer makes an objectively reasonable
mistake in determining, in the fast moment, whether probable cause
exists for an arrest.    Ulrich v. Pope County, 715 F.3d 1054, 1059
(8th Cir. 2013). This low bar protects officers, except those who either
knowingly violate the law or are plainly incompetent. Ibid. Officer
Gibson said he was arresting Raeburn for disorderly conduct and
resisting arrest.   He cited him for those two charges plus criminal
trespass. Obstructing governmental operations was never mentioned
or charged. Was Gibson's mistake about the charge reasonable? Yes.
     "While it is assuredly good police practice to inform a person of
the reason for his arrest at the time he is taken into custody, [the
Supreme Court has] never held that to be constitutionally required."
Devenpeck v. Alford, 543 U.S. 146, 155 (2004). If an officer says he's
arresting you for crime X, where probable cause is absent, but he has
probable cause to arrest you for crime Y, then the arrest is still

                                   -4-
       Case 4:18-cv-00374-DPM Document 52 Filed 04/24/20 Page 5 of 7



reasonable. Devenpeck, 543 U.S. at 153-55. Officer Gibson repeatedly
asked Raeburn to stand in front of his patrol car. Raeburn didn't. The
officer asked for Raeburn's ID. Raeburn was reluctant. Officer Gibson
instructed him to leave the ball field. Raeburn stalled. And when the
officer attempted to arrest him, Raeburn dodged and jerked his left
hand away to avoid being cuffed. These combined circumstances gave
Officer Gibson at least arguable probable cause to arrest Raeburn for
obstructing governmental operations. ARK. CODE ANN.§§ 5-54-101 &
102. An officer could reasonably conclude that Raeburn was knowingly
hindering the quick investigation into Rae burn' s behavior. Officer
Gibson's mistake of law about the other charges doesn't negate that
arguable probable cause. Devenpeck, 543 U.S. at 155. He is entitled to
qualified immunity on the arrest.
     The excessive-force claim fails because Officer Gibson's actions
were objectively reasonable in the circumstances. Carpenter v. Gage,
686 F.3d 644, 649 (8th Cir. 2012).         The video shows Raeburn's
noncompliance and avoidance, which justified Officer Gibson in using
the minimal force applied to complete the arrest. Officer Gibson's use
of his hands, body, and patrol car to wrangle Raeburn up was not
excessive. After Raeburn complied, Officer Gibson removed his left
hand and used only his body to hold Raeburn down to cuff him. The
force used was objectively reasonable in the circumstances. Ehlers v.
City of Rapid City, 846 F.3d 1002, 1011 (8th Cir. 2017).

                                    -5-
       Case 4:18-cv-00374-DPM Document 52 Filed 04/24/20 Page 6 of 7



     There are two other federal claims. Raeburn's failure-to-train
claim against Vilonia fails as a matter of law because there's no
underlying constitutional violation. Sinclair v. City of Des Moines, Iowa,
268 F.3d 594, 596 (8th Cir. 2001) (per curiam) . And Raeburn's First
Amendment retaliation claim fails as a matter of law because Officer
Gibson had arguable probable cause to arrest him. Peterson v. Kopp,
754 F.3d 594,602 (8th Cir. 2014).
     Only state law claims remain. And the Court declines to exercise
supplemental jurisdiction over them. 28 U.S.C. § 1367(c)(3); Streambend
Properties II, LLC v. Ivy Tower Minneapolis, LLC, 781 F.3d 1003, 1016-17
(8th Cir. 2015).
                                 *    *    *
     Officer Gibson's motion for summary judgment, Doc. 33, is partly
granted and partly denied. He is entitled to qualified immunity on
Rae burn' s federal constitutional claims asserted under 42 U.S.C. § 1983.
Raeburn' s motion for summary judgment, Doc. 26, is denied. The
Court declines to exercise supplemental jurisdiction over the state law
claims, which will be dismissed without prejudice as Rae burn requests.
Doc. 47 at 5. The Court will enter judgment accordingly.




                                     -6-
 Case 4:18-cv-00374-DPM Document 52 Filed 04/24/20 Page 7 of 7




So Ordered.

                                                 v
                                   D .P. Marshall Jr.
                                   United States District Judge




                             -7-
